DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.
 


Status of Claims
Claims 1-3, 5-7, 10 and 11 have been amended.
Claims 1-11 are currently pending and have been examined. 


	
	







Claim Rejections - 35 USC § 101

Claim 10 is drawn to a method (i.e. a process) while claims 1-9 and 11 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-11 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-11 describe the abstract idea of associating user information and product information for a product approached by the user and allowing the association to be viewed by the user. However claims 1-11 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.
	





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres et al. (2015/0029339) in view of Cypher et al. (2015/0262286).


Claim 1 
Cleary et al. discloses techniques for associating user information and product information so that original merchant information can be obtained when a user interacts with an item at the brick-and-mortar merchant but later purchases the same or similar item from another source the information:
at least one memory configured to store instructions [0015]; and at least one processor [0016] configured to execute the instructions to: determine a position of a user within the a store by using camera data ; specify a product approached by the user based on the position (Kobres [0031][0005]); Where the reference teaches “By construing where the customer begins shopping and first becomes associated with a tagged shopping cart or basket, the system knows where the customer is at the start, when the customer is holding or manipulating an item, which container is theirs, where the container is, when the container contains items, when the contents of the container change, and when the contents of a shelf change, for example”  and also “shelf cameras track changes to shelves where items are added, removed or shuffled, as, for example, 1) when a customer takes a product from one shelf, changes his or her mind about a purchase and then leaves the item at the point of changing the decision rather than returning the item to where it belongs; 2) when a customer picks up a product from a shelf and then puts it back after looking at a label; 3).” 
generate a virtual cart table, by associating the product with the user; store the virtual cart table to a database (Kobres [0036][0025][0026]);
determine, by using information from a camera, whether the product is returned to a shelf (Kobres [0005]), See at least “shelf cameras track changes to shelves where items are added, removed or shuffled, as, for example, 1) when a customer takes a product from one shelf, changes his or her mind about a purchase and then leaves the item at the point of changing the decision rather than returning the item to where it belongs; 2) when a customer picks up a product from a shelf and then puts it back after looking at a label…”
update the  virtual cart table, in response to a determination that the user has returned the product to the shelf;  (Kobres [0042][0043]) See [0042] “In step 522, a list of items in the shopping cart is begun and associated with the transaction record including the shopping cart and shopper information.”  See also [0022][0023].
Kobres does not teach transmitting the updated virtual cart. Cypher et al. teaches:
transmit the updated virtual cart table to a device of the user via wireless communication. (Cypher [0114][Figure 9]). See at least, “The method 900 may, in some embodiments, include transmitting instructions to a client device of the individual to present the interactive GUI at operation 935.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information, as taught by Kobres, the method of transmitting the updated virtual cart table to a device of the user, as taught by Cypher, to make the process of checking out faster because the user can verify what is in the virtual cart on their device before paying for the items.





Claim 2 
Kobres et al. discloses the following limitations as shown:
wherein the at least one processor is further configured to execute the instructions to: See “the store server completes the shopper's purchase list, authorizes payment and provides a receipt by text or email. Where the receipt is a record of association information.

Claim 3 
Kobres et al. discloses the following limitations as shown:
generate, as association information, information associating the product, the user, and the store, or related information relating to the information associating the product, the user, and the store. (Kobres [0016][0025]-[0030]).

Claim 5 
Kobres et al. discloses the following limitations above, but does not teach the specifics of how a product is determined to be approached by a user. Cypher et al. teaches:
further specify, as the product that was approached by the user, the product by determining whether a distance between the user and the product becomes equal to or less than a predetermined distance. (Cypher [0111[Claim 11]). See at least “the identifying of the item of interest may include: measuring a distance between the identified item and the individual; and determining that the individual is within the predefined distance of the item to ensure that the item is actually of interest
to the user.” 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information, as taught by Kobres, the method of determining how the product is determined to be moved or interacted with, as taught by Cypher, to provide accuracy to the level of interest that user may have in an item. 

Claim 10 
Cleary et al. discloses the following limitations as shown:
determining a position of a user within a store by using camera data; specifying a product approached by the user, based on the position (Kobres [0031][0005]); Where the reference teaches “By construing where the customer begins shopping and first becomes associated with a tagged shopping cart or basket, the system knows where the customer is at the start, when the customer is holding or manipulating an item, which container is theirs, where the container is, when the container contains items, when the contents of the container change, and when the contents of a shelf change, for example. “ and also “shelf cameras track changes to shelves where items are added, removed or shuffled, as, for example, 1) when a customer takes a product from one shelf, changes his or her mind about a purchase and then leaves the item at the point of changing the decision rather than returning the item to where it belongs; 2) when a customer picks up a product from a shelf and then puts it back after looking at a label; 3).”
generating a virtual cart table, by associating the product with the user; storing the virtual cart table to a database (Kobres [0036][0025][0026]);
determining, by using information from a camera, whether the product is returned to a shelf; (Kobres [0005]), See at least “shelf cameras track changes to shelves where items are added, removed or shuffled, as, for example, 1) when a customer takes a product from one shelf, changes his or her mind about a purchase and then leaves the item at the point of changing the decision rather than returning the item to where it belongs; 2) when a customer picks up a product from a shelf and then puts it back after looking at a label…”
updating the virtual cart table in response to a determination that the user has returned the product to the shelf  (Kobres [0042][0043]) See [0042] “In step 522, a list of items in the shopping cart is
begun and associated with the transaction record including the shopping cart and shopper information.”  See also [0022][0023].
Kobres does not teach transmitting the updated virtual cart. Cypher et al. teaches:
transmitting the updated virtual cart table to a device of the user via wireless communication. (Cypher [0114][Figure 9]). See at least, “The method 900 may, in some embodiments, include transmitting instructions to a client device of the individual to present the interactive GUI at operation 935.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information, as taught by Kobres, the method of transmitting the updated virtual cart table to a device of the user, as taught by Cypher, to make the process of checking out faster because the user can verify what is in the virtual cart on their device before paying for the items.

Claim 11
Kobres et al. discloses the following limitations as shown:
determine a position of a user within a store by using camera data; specify a product approached by the user, based on the position (Kobres [0031][0005]); Where the reference teaches “By construing where the customer begins shopping and first becomes associated with a tagged shopping cart or basket, the system knows where the customer is at the start, when the customer is holding or manipulating an item, which container is theirs, where the container is, when the container contains items, when the contents of the container change, and when the contents of a shelf change, for example. “ and also “shelf cameras track changes to shelves where items are added, removed or shuffled, as, for example, 1) when a customer takes a product from one shelf, changes his or her mind about a purchase and then leaves the item at the point of changing the decision rather than returning the item to where it belongs; 2) when a customer picks up a product from a shelf and then puts it back after looking at a label; 3).”
generate a virtual cart table, by associating the product with the user; 5Appln. No.: 15/559,990 storing the virtual cart table to a database (Kobres [0036][0025][0026]);
determine, by using information from a camera, whether the product is returned to a shelf (Kobres [0005]), See at least “shelf cameras track changes to shelves where items are added, removed or shuffled, as, for example, 1) when a customer takes a product from one shelf, changes his or her mind about a purchase and then leaves the item at the point of changing the decision rather than returning the item to where it belongs; 2) when a customer picks up a product from a shelf and then puts it back after looking at a label…”
updating the virtual cart table in response to a determination that the user has returned the product to the shelf  (Kobres [0042][0043]) See [0042] “In step 522, a list of items in the shopping cart is
begun and associated with the transaction record including the shopping cart and shopper information.”  See also [0022][0023].
Kobres does not teach transmitting the updated virtual cart. Cypher et al. teaches:
transmitting the updated virtual cart table to a device of the user via wireless communication. (Cypher [0114][Figure 9]). See at least, “The method 900 may, in some embodiments, include transmitting instructions to a client device of the individual to present the interactive GUI at operation 935.”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information, as taught by Kobres, the method of transmitting the updated virtual cart table to a device of the user, as taught by Cypher, to make the process of checking out faster because the user can verify what is in the virtual cart on their device before paying for the items.











Claims 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobres et al. (2015/0029339) and Cypher et al. (2015/0262286) in view of Cleary (9,082,143).

Claim 4
Kobres et al. discloses the limitations above and Cypher teaches transmitting the updated virtual cart table to a device of the user. Neither explicitly teach crediting another store:
determine whether the product has been purchased, by the user associated with the product, in another store other than the store associated with the product; (Cleary et al. [Column 3 Line 7-16]) Where the reference teaches that if the item viewed in store is later purchased at another store (or online retailer) the sale can be attribute to the physical store where the first interaction was made. See also [Column 2 Lines 33-47]
notify, in a case where it is determined that the product has been settled in the other store, the store of a settlement result. (Cleary et al. [Column 11 Line 4-10]). Where the reference teaches (Also at [Column 12 Lines 4-12] that the association triggers a commission to be paid if the user purchases the items at a source other than the original merchant. The reference teaches sending instructions to make the commission payment, which serves as a notification that the item was purchased elsewhere.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information and transmitting the updated virtual cart table to a device of the user, as taught by Kobres and  Cypher, the method of determining a credit to the store where a user first was associated with the product, as taught by Cleary, to ensure that stores that offer the user an opportunity to handle an item of interest before committing to purchase will get some portion of the sale.





Claim 6 
Kobres et al. discloses the limitations above and Cypher teaches transmitting the updated virtual cart table to a device of the user. Neither explicitly teach sensor information:
specify the user based on sensor information obtained from a sensing device provided in the store and user characteristic information specifying the user; and further specify the product that was approached by the user on the basis of other sensor information that was obtained at a same time as the sensor information used to specify the user, among the sensor information obtained from the sensing device or from another sensing device provided in the store, and product characteristic information specifying the product. (Cleary et al. [Column 5 Line 30-45]). Where the reference teaches that the user account includes information about the user (user characteristic information). See also “user accounts 120 may include records which are generated each time a mobile device 104 scans a tag (which is product characteristic information)…” See also (Cleary et al. [Column 16 Line 22-28]). Where the reference discloses an associate device (receiver transceiver) that can detect a presence of a mobile device (user terminal) as well as exchange a signal with the mobile device. See Column 8 Lines 1-17 where the reference teaches that there is a product tag that identifies the item as well as the merchant. 
Cleary does not explicitly disclose sensor information that was obtained at the same time. However, Cleary teaches user information obtained from the user device when the sensor is scanned by the device and product information obtained from an item tag on the product and that information can be exchanged bi-directionally via signal with both devices. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that this bi-directional communication would occur at the same time. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information and transmitting the updated virtual cart table to a device of the user, as taught by Kobres and Cypher, the method of using sensor information, as taught by Cleary, to provide great accuracy to the contents in the virtual cart.


Claim 7 
Kobres et al. discloses the following limitations: 
further specify the product that was approached by the user on a basis of the user characteristic information (Kobres [0023]); See at least “an image of a customer and an associated empty basket or shopping cart is acquired when the customer first begins shopping. Synchronization of multiple views is employed as the customer and the items selected by the customer as they move through the store.” 
Neither Kobres nor Cypher explicitly teach user characteristic information:
detect that the user is visiting the store on a basis of biological information of the user or a possession of the user; and extract the user characteristic information by a sensing device provided in a location at which the user is present when the user is detected as visiting the store; (Cleary et al. [Column 12 Line 65-67]); See “an indication used to identify the user's presence at the merchant may be generated by the user logging into an online account from a computing device physically located at the merchant. The user may access a computer terminal at the merchant and enter a username and password, provide a biometric identifier…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information and transmitting the updated virtual cart table to a device of the user, as taught by Kobres and Cypher, the method of extracting user characteristic information, as taught by Cleary, to correctly associate the owner of the virtual cart. 

Claim 8
Kobres et al. discloses the limitations above and Cypher teaches transmitting the updated virtual cart table to a device of the user. Neither explicitly teach associating level of interest:
generate, as the association information, information associating the product, the user, and a level of interest of the user in the product, or related information relating to the information associating the product, the user, and the level of interest. (Cleary et al. [Column 17 Line 35-43]). Where the reference teaches that the elapsed time that user interacted with an associate would help determine a user status. Because the motivation of the reference is to associate credit to the originating merchant, using Broadest Reasonable Interpretation, it would be reasonable to determine the length of time spent with an associate would indicate a level of interest metric because a very interested user would spend a longer time with the associate. See also (Cleary et al. [Column 2 Lines 64-67][Column 3 Lines 1-6]); Where the reference teaches a user information association based on the interaction that the mobile device (user terminal) has had with the item. See also where the reference teaches that the item, merchant and user are associated by an identifier stored on the mobile device like a cookie.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information and transmitting the updated virtual cart table to a device of the user, as taught by Kobres and Cypher, the method of associating level of interest, as taught by Cleary, to assess the likelihood that the user would respond to follow up communication about the item of interest.

Claim 9 
Kobres et al. discloses the limitations above and Cypher teaches transmitting the updated virtual cart table to a device of the user. Neither explicitly teach databases to store association information:
the product information management apparatus according to claim 1; and a database configured to store the association information. (Cleary et al. [Column 2 Lines 64-67][Column 3 Lines 1-6]); See also where the reference teaches that the item, merchant and user are associated by an identifier stored on the mobile device like a cookie.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the techniques for associating user information and product information and transmitting the updated virtual cart table to a device of the user, as taught by Kobres and  Cypher, the method of using databases to store associations, as taught by Cleary, because association information can grow into a large amount of data and it is more efficient to have that information separate from the virtual cart information.



	
Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 101 have been fully considered and are persuasive. The rejection has been withdrawn.
Applicant’s arguments with respect to the rejection under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to amended claim language that has been addressed by newly cited Kobres (2015/0029339).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681